— Order, Supreme Court, New York County (Eve M. Preminger, J.), entered September 8, 1989, which denied the motion of defendants to dismiss the action for failure to timely file a Notice of Medical Malpractice Action and, order of the same Court and Justice, entered April 12, 1990, which denied defendants’ motion to preclude *615answers to certain interrogatories and which denied plaintiffs motion to strike defendants’ answers and to preclude the examination before trial of plaintiff and for summary judgment, both unanimously affirmed, with costs.
There is no showing that the IAS court abused its broad discretion to supervise disclosure and issue protective orders (Nitz v Prudential-Bache Sec., 102 AD2d 914). Nor was the denial of summary judgment improper where, as here, triable issues of fact exist as to the reasonableness of the medical treatment administered. Further there appear to be pertinent facts within plaintiffs knowledge and control which may be revealed through pretrial disclosure. Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Kassal, JJ.